Citation Nr: 1015151	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  07-36 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability 
with degenerative joint disease.


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1972 
to September 1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In that decision, the RO reopened the 
Veteran's previously denied claim for service connection for 
a back disability with degenerative joint disease and denied 
the claim on its merits.  In November 2008, the Board also 
reopened the Veteran's claim and remanded the matter to the 
RO via the Appeals Management Center (AMC) in order to 
provide notice under the VCAA, afford the Veteran a VA 
examination, and issue a supplemental statement of the case 
(SSOC).  The AMC issued the Veteran a VCAA-compliant letter 
in January 2009 and afforded the Veteran the opportunity to 
respond before re-adjudication of his claim.  In addition, 
the Veteran was scheduled for a VA examination in September 
2009, which he attended.  As is discussed more fully below, 
this examination was based on a review of the claims file, 
the Veteran's oral history, and a thorough physical 
examination of the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (affirming that a medical opinion is adequate 
if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  
Subsequently, the AMC issued an SSOC in March 2010.  
Therefore, the Board finds that its remand directives have 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).

In September 2008, the Veteran was notified of the time and 
place of a Board hearing he had requested in connection with 
his appeal.  See 38 C.F.R. § 20.704(b) (2009).  He failed to 
report for the hearing, however, and no request for 
postponement was ever received.  Accordingly, the Board will 
process his appeal as though the request for hearing had been 
withdrawn.  38 C.F.R. § 20.704(d) (2009).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  A low back disability was not demonstrated in service or 
within one year of separation from service; current 
degenerative joint disease of the lumbar spine is not 
attributable to military service.


CONCLUSION OF LAW

The Veteran does not have a low back disability with 
degenerative joint disease that is the result of disease or 
injury incurred in or aggravated during active military 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through October 2005, August 2006, and 
January 2009 notice letters, the Veteran received notice of 
the information and evidence needed to substantiate his 
claim.  Thereafter, the Veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the Veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claim.  

The Board also finds that the October 2005, August 2006, and 
January 2009 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In the letters, the RO also notified the Veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned October 2005, 
August 2006, and January 2009 letters.  Further, the Veteran 
was provided notice regarding an award of an effective date 
or rating criteria in the August 2006 and January 2009 
letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the 
Veteran's service treatment records have been associated with 
the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claim.  The Veteran 
was also provided VA examination in September 2009; report of 
that examination has been associated with the claims file.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board 
finds that the VA examination obtained in this case is 
adequate, as it is predicated on physical examination as well 
as consideration of the medical records in the Veteran's 
claims file and the Veteran's reported history.  The opinion 
considers all of the pertinent evidence of record, to include 
the Veteran's August 1975 separation medical examination and 
records of the Veteran's treatment at the Edward Hines, Jr., 
VA Hospital in Hines, Illinois, as well as the statements 
given by the Veteran at the time of the VA examination, and 
provides a complete rationale for the opinion stated.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the claim on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  Additionally, the Veteran has submitted 
written argument.  Otherwise, the Veteran has not alleged 
that there are any outstanding records probative of the claim 
on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Board is not required to discuss all of the evidence of 
record.  Rather, it must provide only the reasons for its 
rejection of any material evidence favorable to the Veteran.  
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review ... the entire 
evidence of record" is not a requirement that the 
adjudicator "analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may also be 
granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service. 38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Relevant medical evidence of record consists of the Veteran's 
service treatment records and a VA medical examination 
performed in September 2009, as well as records of post-
service treatment the Veteran has received from the Hines VA 
facility.  Review of the Veteran's service treatment records 
reflects that his musculoskeletal system was found to be 
normal at the time of his entrance into active duty.  There 
is no indication in the record that the Veteran received 
treatment for his claimed injury during service.  The Veteran 
was found to have no problems with his back at his discharge 
medical examination conducted in August 1975, although his 
examiner noted that the Veteran complained of chronic low 
back pain, "by history," which the examiner concluded was 
secondary to a "musculoskeletal prob[lem]."  

Records from the Veteran's post-service private treatment 
reflect that he has received ongoing treatment at the Hines 
VA facility for his back problems.  Records from a September 
2000 visit document that the Veteran was diagnosed with 
chronic low back pain due to degenerative changes.  
Similarly, records from a December 2001 visit reflect that 
the Veteran was treated for back pain.  Radiological 
examination at the time revealed narrowing of the L5-S1 disc 
space.  He was seen in May 2002 for complaints of back pain 
for 20 years.  The Veteran was also provided with magnetic 
resonance imagery (MRI) studies in December 2004 that 
revealed minimal to mild posterior disc bulging at the L4/L5 
level and left L4 foraminal stenosis with possible left 
posterior lateral marginal bone spur formation.  At that 
treatment visit, the Veteran reported to his physician that 
he injured his back in service when he fell from a "pole" 
and landed on his back.  The Veteran has continued to receive 
ongoing treatment for his back disability at the Hines 
facility.

The Veteran underwent VA examination in May 1976 pursuant to 
his initial claim of service connection for a low back 
disability.  At that time, the Veteran contended that he had 
injured his back when he was involved in a jeep rollover 
accident while in service.  He complained of experiencing 
pain and stiffness since that time and stated that he had 
been seen in sick call.  On physical examination, the 
examiner noted no objective findings and was unable to make a 
diagnosis, noting also that the Veteran's radiological 
evaluation was normal, with the exception of a developmental 
sacralization at L5 that was not considered a disability for 
VA purposes.  The Veteran was also provided a general medical 
examination in January 2007, at which time he was noted to 
have suffered from low back pain for 20 years.  The examiner 
noted the December 2001 radiological study that found 
narrowing at L4-L5 and noted that the Veteran's "back 
problems at this time [are] stable per all medical records."  
The examiner did not, however, provide a diagnosis of the 
Veteran's back disability or offer an etiological opinion as 
to the likelihood that any current back disability is related 
to the Veteran's period of active duty.

The Veteran was again provided with VA medical examination in 
September 2009.  Report of that examination reflects that the 
examiner reviewed the Veteran's claims file and medical 
records and elicited a history from the Veteran in addition 
to conducting a physical examination.  The Veteran reported 
that he developed low back pain while in "physical 
training" on active duty and was assigned a temporary 
physical profile.  The examiner noted that although the 
claims file reflects the Veteran's complaint of having 
injured his back in a jeep accident, the Veteran did not 
mention any such accident, or any other specific injury, at 
the examination.  The examiner noted further that the 
Veteran's service treatment records are silent as to any 
complaints of or treatment for back problems.  The Veteran 
complained of pain in the low back, especially on extended 
standing or walking.  Physical examination revealed some pain 
and limitation of motion, and radiological evaluation 
revealed degenerative joint disease of the lumbosacral spine.  
The examiner diagnosed the Veteran with degenerative 
arthritis of the lumbar spine.  He opined that the Veteran's 
current back disability is less likely than not related to 
his time in service, noting the lack of documented evidence 
of an in-service injury and reasoning that the Veteran's 
"description of mild musculoskeletal discomfort during 
physical training would have resolved with conservative 
therapy and would not contribute to degeneration of the 
lumbar spine."  

The Veteran has also submitted multiple statements in support 
of his claim.  On multiple occasions, including in his August 
2005 claim and in an October 2006 statement, he stated that 
his back began hurting during physical training and that he 
was put on a temporary physical profile to allow it to 
recover.  He has also informed his treating VA physicians 
that he injured his back in a fall from a pole during 
service, and in a May 1976 VA examination indicated that his 
back pain was due to a jeep accident in service in which his 
vehicle overturned.  In January 2007, the Veteran submitted a 
statement in which he indicated that he had received 
treatment for his back complaints 15 years prior, in 
approximately 1992, but that his treating doctor had retired 
and the records were unavailable.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim.  The Board notes in particular that the 
claimed in-service injury, or alternately the low back pain 
developed during physical training, on which the Veteran 
blames his current low back disability was not noted in his 
service treatment records.  The Veteran did not receive any 
documented treatment at the time for his claimed back 
problems, and subsequent treatment records and examinations 
reflect no residuals of any low back injury.  In fact, 
although he was noted to report low back pain "by history" 
at his separation examination, the Veteran was not seen for 
complaints of pain or other problems with the back at any 
time during service.  That any in-service problems resolved 
without residuals is supported by the fact that the Veteran 
did not seek treatment for any problems with his back until 
more than 15 years after his separation from service, in 
approximately 1992.  The July 2009 VA examiner's opinion 
supports the conclusion that any back injury the Veteran may 
have sustained in service was transitory and did not cause 
chronic disease.  Additionally, arthritis was not shown 
within a year of the Veteran's separation from active 
military service.  38 C.F.R. §§ 3.307, 3.309.

The Board concedes that the Veteran's current treatment 
records and VA examination confirm a current low back 
disability, but concludes that there is no competent medical 
evidence relating that disorder to service.  Even accepting 
the Veteran's complaints of an in-service back injury, the 
Board notes that no complaints or findings of chronic back 
disability were noted at the time of the Veteran's separation 
in August 1975.  At his separation examination, the Veteran's 
examiner noted only that the Veteran reported having a 
history of low back pain, which the examiner attributed to a 
"musculoskeletal" problem.  No diagnosis was assigned.  
Similarly, at a May 1976 VA examination, the examiner noted 
no objective findings, including upon radiological 
examination.  Records of the Veteran's post-service treatment 
reflect further that he did not seek treatment for or 
reference any back problems for more than 15 years following 
his separation from service.  When examined for separation 
from service, the Veteran was found to have a normal 
musculoskeletal system, and no problems with his joints were 
noted.  

The Board acknowledges the Veteran's contention that his 
current low back disability stems from his time in service.  
However, in concluding that the Veteran's current back 
disability is not related to his time in service, the Board 
looks in particular to the Veteran's August 1975 separation 
examination, at which his musculoskeletal system was found to 
be normal, as well as to his May 1976 VA examination, at 
which time he was found to have no diagnosed disability of 
the low back.  Also compelling is the September 2009 VA 
examiner's conclusion that the evidence of record, along with 
physical examination, does not support a finding that 
Veteran's current low back disability is due to service.

Furthermore, the Board finds persuasive the absence of 
medical evidence to support a finding of a nexus between the 
Veteran's time in service and his current low back 
disability.  In finding that the Veteran's current low back 
disability is not related to service, the September 2009 VA 
examiner points to the lack of any evidence of complaints of 
or treatment for back problems during active military 
service, as well as to his conclusion that any such problems 
the Veteran may have had during service would have resolved 
with "conservative treatment" and would not have 
contributed to the later development of degenerative 
arthritis in the Veteran's lumbar spine.  Further, the 
Veteran's VA treatment providers, although acknowledging the 
Veteran's report of in-service injury, have not established 
any etiological link between that earlier injury and the 
Veteran's current low back disability.  There is simply no 
medical evidence in the record supporting a finding of an 
etiological relationship between the Veteran's claimed in-
service injury and his current degenerative arthritis of the 
lumbar spine.  

The Board notes that the Veteran has stated in multiple 
submissions to VA that he suffered an injury to his low back, 
or alternately that he suffered from low back pain, while in 
service and that his back has given him problems since that 
time.  In this regard, the Board notes, first, that it does 
not question that the Veteran had back pain in service.  Nor 
does the Board question that he presently suffers from a back 
disability.  However, in order for the Veteran's claim to be 
granted, the record must contain persuasive medical evidence 
linking the present disorder to service.  Here, the medical 
evidence does not lead to a conclusion of service connection.  
Indeed, as noted above, the weight of the evidence supports 
the findings of the September 2009 VA examiner, who offers an 
unfavorable opinion as to any relationship between any 
current low back disability and service.  Relevant law and 
regulations do not provide for the grant of service 
connection in the absence of competent evidence linking the 
current disability to service.  The Board is satisfied that 
the VA examiner's opinion is adequate for deciding this 
appeal.  Because this opinion is not controverted by any 
probative medical evidence of record, in light of the 
foregoing analysis and the underlying facts, the Veteran's 
service connection claim for a low back disability with 
degenerative joint disease must be denied.

The Board has considered the Veteran's contention that his 
claimed back disability resulted from his time in service.  
The Veteran, however, has not demonstrated that he has any 
medical expertise to render such an opinion.  The Board notes 
that although the Veteran is competent to report symptoms, he 
does not have medical expertise and therefore cannot provide 
a competent opinion regarding diagnosis or causation of his 
disability.  As a layperson without the appropriate medical 
training and expertise, the Veteran is simply not competent 
to provide a probative opinion on a medical matter, such as 
whether there exists a medical nexus between his currently 
diagnosed degenerative arthritis of the lumbar spine and 
service.  See Bostain, 11 Vet. App. at 127, citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is 
competent to say when he first experienced pain in his back, 
he has provided inconsistent reports as to whether the pain 
in his back has been continuous since the claimed in-service 
injury, and indeed as to whether any specific injury in fact 
occurred in service, and if so what type of injury occurred.  
The Board finds the information he provided on his separation 
report of medical examination-which did not include either a 
jeep accident or a fall from a pole, but rather mentions only 
complaints of back pain noted to be "musculoskeletal"-to 
be more accurate because it was most contemporaneous to his 
claimed back problems and contrary to his interest relative 
to his claim for monetary benefits, and therefore can be said 
to likely be more reliable.  Also, the Board notes that the 
Veteran did not mention a jeep accident at his September 2009 
VA examination, nor has he mentioned a fall from a pole at 
either his May 1976 or his September 2009 examinations, 
despite having cited it as the cause of his back pain to his 
VA treatment providers.  Further, the Board notes that the VA 
examiner took the Veteran's history into account, including 
in particular his earlier reports of the jeep accident, and 
nevertheless concluded that his current disability was not 
likely due to in-service events.  

The Board thus concludes that the probative medical evidence 
of record does not link the Veteran's current back disorder 
to service.  Therefore, the Board concludes that the 
Veteran's current low back disability is not the result of 
disease or injury incurred in or aggravated by service.  The 
claim for service connection for a low back disability with 
degenerative joint disease must thus be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


	ORDER

Entitlement to service connection for a low back disability 
with degenerative joint disease is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


